Citation Nr: 0430549	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by stress.

2.  Entitlement to service connection for bilateral leg 
condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981 and had subsequent service in the National Guard from 
August 1982 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified at a May 2004 
Travel Board hearing before the undersigned Veterans Law 
Judge.

In May 1994, the veteran filed his initial claims of 
entitlement to service for a back problem and for a right 
knee and leg injury.  However, in the June 1995 rating 
decision, the RO denied service connection for a disability 
characterized as back and leg problems, as well as for a knee 
injury.  A review of the decision indicates that it focused 
on the back condition and did not address the veteran's leg 
complaints.  Thus, the Board finds that finality did not 
attach to his claim of entitlement to service connection for 
bilateral leg condition, and the RO appropriately considered 
the claim on a de novo, rather than a finality, basis.


FINDINGS OF FACT

1.  There is no competent medical evidence of record linking 
a disability manifested by stress, to include diagnosed 
depression and stress syndrome, to his service or any 
incident therein; nor does the evidence indicate the onset of 
such disability within one year of the veteran's discharge 
from service.

2.  The evidence of record does not show that the veteran 
currently has a bilateral leg condition.





CONCLUSIONS OF LAW

1.  A disability manifested by stress, to include diagnosed 
depression and stress syndrome, was not incurred in or 
aggravated by active service and may not be presumed.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2004).

2.  A bilateral leg condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in September 2003, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, in February 2003, prior to promulgation 
of the April 2003 rating decision, the RO provided adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  The content of 
this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records.  The 
veteran has not alleged that there are any other obtainable 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses associated with a disability 
manifested by stress or for a bilateral leg condition.  In 
August 1978, he was assessed with hyperventilation syndrome 
when he was evaluated for complaints of chest pain.  A 
December 1978 ear, nose and throat consultation report notes 
that he had been assaulted earlier that month and suffered 
cuts to his right arm and back with fist blows to his face.  
He complained of subsequent hearing loss.  No other 
complaints or injuries were noted at that time.

A June 1982 National Guard medical history report notes that 
he was treated in Germany for cuts.  The accompanying 
examination report indicates that evaluation of his lower 
extremities, as well as a psychiatric evaluation, were 
normal.  Subsequent private and National Guard treatment 
records note leg complaints associated with 1983, 1989 and 
1992 low back injuries.  A June 1989 treatment record from 
St. Francis Hospital notes the veteran's history of having 
undergone right knee arthroscopic surgery two years before.  

A May 1995 VA general medical examination report shows no 
psychiatric or bilateral leg complaints, other than residuals 
of an earlier knee injury.  Psychiatric examination was 
within normal limits.  There was no diagnosed bilateral leg 
condition.

VA treatment records, dating from October 2000 to July 2002, 
show no complaints, findings, treatment or diagnoses 
associated with a bilateral leg condition.  In May 2001, the 
veteran was seen for complaints of chest pain and assessed 
with anxiety.  He was initially diagnosed with stress 
syndrome in September 2001, during an evaluation of his 
stomach and for complaints of chest pain.  It was noted that 
he was under a lot of stress at that time.  In November 2001, 
he was seen for complaints of intermittent depression.  He 
gave a history of having been assaulted and "shot" by 
civilians in Germany.  Subsequent treatment records show 
ongoing treatment for depression with stressors identified as 
issues with his health, the health of his wife and problems 
with a son.  

During his May 2004 Travel Board hearing before the 
undersigned, the veteran testified that he was assaulted and 
beaten by three civilians in 1979 while stationed in Germany.  
He was hospitalized in Frankfurt.  He stated that he 
encountered one of his attackers approximately two months 
after the incident and that he had thoughts of revenge.  He 
further testified that he was also mentally preoccupied by 
thoughts of his children and his former wife at the time and 
that he dwelled on these thoughts.  He believed he never 
recovered from the beating and that his depression began 
during service.  He could not recall when he first sought 
treatment for his depression.  The veteran also testified 
that his legs were injured during the assault in Germany and 
that he sustained torn ligaments and damaged cartilage in the 
right leg as a result.  He denied any subsequent injury to 
his legs and noted that he had right knee surgery in 1978 or 
1980.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding a disability 
manifested by stress.  While the evidence reveals that he 
currently suffers from depression and stress syndrome, the 
competent, probative evidence of record does not indicate 
that his disability is the result of his service or the 1978 
assault in service.  Rather his depression has specifically 
been linked to his and his wife's health concerns, as well as 
conflict with a son.  Moreover, there are no post-service 
treatment records for a disability manifested by stress until 
many years after service.  The first record of treatment for 
depression or stress syndrome was in 2001.  This evidence is 
not supportive of the veteran's claims, as it does not link 
his current complaints to service or any incident therein.  

While the veteran believes he currently has a disability 
manifested by stress, to include depression and stress 
syndrome, as a result of an inservice assault, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim for service connection for a disability manifested 
by stress, to include depression and stress syndrome, must be 
denied.

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed bilateral leg condition that is not associated 
with previous back injuries or a right knee injury (issues 
for which service connection was previously denied).  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a bilateral 
leg disorder.  38 C.F.R. § 3.303.  

Again, although the veteran believes he currently has a 
bilateral leg disability as a result of service he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  Accordingly, the claim for service connection for a 
bilateral leg condition must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Service connection for a disability manifested by stress, to 
include depression and stress syndrome, is denied.

Service connection for a bilateral leg condition is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



